   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 1 of 9



                   DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. CROIX

BENJAMIN PRENTICE and SOPHIA               :
FRANCIS,
                                           :
                   Plaintiffs,
                                           :
            v.                                 CIVIL ACTION NO. 1:13-56
                                           :
OFFICEMAX NORTH AMERICA, INC.                   JUDGE MANNION
                                           :

                 Defendant.                :


                                 MEMORANDUM 1

      Presently before the court is the defendant OfficeMax North America,

Inc.’s (“OfficeMax”) motion for attorneys’ fees against Plaintiffs’ counsel

Attorney Lee Rohn. (Doc. 23). For the reasons set forth below, the motion

will be DENIED.


      I.    BACKGROUND

      In February 2009, Plaintiffs Benjamin Prentice and Sophia Francis filed

a six-count complaint against OfficeMax in this court alleging discrimination

claims in violation of Title VII, and Title X of the Virgin Islands Code, as well

as territorial law claims for breach of the duty of good faith and fair dealing,



      1
        By endorsed order dated October 18, 2019, this case was reassigned
to the undersigned judge.
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 2 of 9



wrongful discharge, intentional infliction of emotional distress, and punitive

damages. See Prentice v. OfficeMax, No. 1:09-cv-0005, Doc 1. OfficeMax

indicates that the parties conducted extensive discovery in that matter.

Ultimately, on March 15, 2012, the court granted OfficeMax’s motion for

summary judgment as to the claims of discrimination and infliction of

emotional distress, but denied it as to the claims of wrongful discharge,

breach of duty, and the request for punitive damages. (No. 1:09-cv-0005,

Doc 205). The court declined to exercise supplemental jurisdiction over the

remaining territorial claims on which it declined to enter summary judgment

and therefore dismissed them without prejudice to refile in the Superior Court

of the Virgin Islands.

        Plaintiffs sought reconsideration of that decision, (No. 1:09-cv-0005,

Doc 207), which OfficeMax opposed, (No. 1:09-cv-0005, Doc 208); however,

the court denied reconsideration on April 16, 2012. (No. 1:09-cv-0005, Doc

210).

        On August 14, 2012, Plaintiffs filed the Complaint in the instant case in

the Superior Court of the Virgin Islands, raising the two territorial claims over

which this court declined supplemental jurisdiction. Plaintiffs sought an

extension of time to effect service of process outside of the time limit, (Doc.

5-4), but did not serve OfficeMax with a copy of that motion until May 16,

2013. As the court noted in its prior memorandum, on May 6, 2013, Plaintiffs
                                      -2-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 3 of 9



filed a summons, (Doc. 3-2), and on May 16, 2013, the Superior Court issued

the summons and complaint upon OfficeMax, (Doc. 3-3).

      OfficeMax states that, only upon preparing to remove the action to this

court did it learn that the Complaint had been filed approximately nine

months prior, in August. OfficeMax then removed the action to this court on

June 3, 2013, (Doc. 1), and immediately filed a motion to dismiss, seeking

dismissal of the Complaint on the grounds that Plaintiffs had not timely

effected service of process.

      Prior to responding to the motion to dismiss, however, Plaintiffs filed

yet another complaint, identical to that of the instant case, in the Superior

Court on June 5, 2013, and served OfficeMax on June 7, 2013. OfficeMax

again removed the case. See No. 1:13-cv-0071, Doc 1.

      Plaintiffs then filed an opposition to the motion to dismiss in the present

case, arguing that the legal assistant of Plaintiffs’ counsel, “unfortunately

failed to serve the [OfficeMax] and had not tasked the Complaint to keep

track of the deadline resulting in the Court deadline to serve [OfficeMax] in

this matter expiring.” (Doc. 5, at 2). Plaintiffs explained that it was not until

February 24, 2013, that her assistant discovered that she had not filed the

appropriate paperwork. (Doc. 5-3, at 2). As soon as Plaintiffs recognized the

missed deadline, they filed a motion for extension of time to serve OfficeMax


                                      -3-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 4 of 9



nunc pro tunc.2 (Doc. 5-4). The record, however, is unclear as to whether the

Superior Court in fact granted that motion prior to May 16, 2013, when

Plaintiffs served OfficeMax—likely because the motion was filed in the wrong

case. OfficeMax asserts that the court did not, and that Plaintiffs proceeded

to effect service on OfficeMax despite not having received a ruling on her

nunc pro tunc motion.

      On April 13, 2020, this court granted OfficeMax’s motion to dismiss and

closed the case. (Doc. 19). On April 27, 2020, OfficeMax filed the present

motion, (Doc. 23), and a brief in support, (Doc. 22). Plaintiffs filed a brief in

opposition on May 11, 2020. (Doc. 24). OfficeMax filed a reply brief on May

25, 2020, (Doc. 25).




      2
        Plaintiffs attached that motion to their brief. (Doc. 5-4). However, as
OfficeMax points out—despite referring to case number Civil No. SX-12-CV-
317, which was the case number originally assigned to this matter in the
Superior Court—the motion was actually filed in a separate Superior Court
case bearing the number Civil No. 2009-005. OfficeMax states that it
“contacted the Clerk’s Office of the Superior Court and court personnel
indicated that the docket in the matter bearing Civil No. SX-12-CV-137 (the
case in which the June 28th Complaint was filed) does not include the Motion
for Leave to Serve Out of Time that Plaintiffs attached to their Opposition as
Exhibit 4.” (Doc. 6, at 3 n.1).
                                      -4-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 5 of 9



      II.   DISCUSSION

      Although styled as a motion for attorneys’ fees, OfficeMax actually

seeks sanctions as well as attorneys’ fees against Attorney Rohn pursuant

to 28 U.S.C. §1927. Under Section 1927,

            Any attorney or other person admitted to conduct
            cases in any court of the United States or any
            Territory thereof who so multiplies the proceedings in
            any case unreasonably and vexatiously may be
            required by the court to satisfy personally the excess
            costs, expenses, and attorneys' fees reasonably
            incurred because of such conduct.

28 U.S.C. §1927. The Third Circuit has indicated,

            Section 1927 requires a court to find an attorney has
            (1) multiplied proceedings; (2) in an unreasonable
            and vexatious manner; (3) thereby increasing the
            cost of the proceedings; and (4) doing so in bad faith
            or by intentional misconduct. [T]he principal purpose
            of sanctions under §1927 is the deterrence of
            intentional and unnecessary delay in the
            proceedings.

Ferguson v. Valero Energy Corp., 454 Fed.App'x. 109, 112 (3d Cir. 2011)

(internal citations and quotations omitted). Moreover, the attorney is entitled

to notice, and the opportunity to be heard before imposing sanctions. See id.

at 114. Significantly, “[T]he principal purpose of sanctions under §1927 is the

deterrence of intentional and unnecessary delay in the proceedings.” Id. at

112. (internal quotation marks omitted).



                                     -5-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 6 of 9



      Unlike Rule 11, Section 1927 requires a finding of bad faith. Martin v.

Brown, 63 F.3d 1252, 1264 (3d Cir.1987). Additionally, Section 1927

“authorizes only the imposition of costs and expenses that result from the

particular misconduct the court sanctions” but limits these costs and

expenses to those that could be taxed to a losing party under 28 U.S.C.

§1920. Id. at 1264-65.

      It is indisputable that Attorney Rohn multiplied the proceedings by filing

two identical lawsuits in the Superior Court which OfficeMax twice removed

to federal court. As OfficeMax observes, this “multiplication of proceedings

could have been avoided had Attorney Rohn not [] disregarded the import of

proper and timely service in the present case, and if she had performed the

minimum good faith effort for serving OfficeMax.” (Doc. 22, at 8). And as the

court observed in its prior memorandum, Attorney Rohn went about

attempting to correct her failure to effect timely service in a disorganized and

inept manner, initially, by serving OfficeMax without awaiting a decision on

her motion for leave to file out of time 3 and, secondly, by filing a second

identical case in the Superior Court.




      3
        As noted supra note 2, Attorney Rohn was also exceedingly careless
by filing the motion for leave in the wrong case. Had she taken the
appropriate steps to ascertain the status of that motion before effecting
service, she inevitably would have discovered her filing error.
                                     -6-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 7 of 9



      Attorney Rohn responds by blaming OfficeMax for declining to waive

service. See Doc. 24, at 8 (“Office Max [sic] could have, in the interest of

justice and expediency, waived the service of process requirement and

bypassed the need to file its motion to dismiss and for the plaintiffs to file

another case, 13-71.”). Equally inexcusably, Attorney Rohn attempts to

blame her legal assistant for “fail[ing] to follow procedure and task herself to

serve the Defendant.” (Doc. 24, at 4).

      Thus, it would appear that Attorney Rohn fails to appreciate the

inadequacy of her conduct. It is beyond peradventure, however, that all

blame with respect to the Plaintiffs’ failure to litigate this case in accordance

with the applicable rules of civil procedure, be they territorial or federal, rests

squarely with Attorney Rohn. “Even if [Attorney Rohn] is correct that [her]

assistant dropped the ball, the misstep of one's staff is neither an explanation

nor an excuse for professional deficiencies. An attorney may not excuse

errors in matters or pleadings for which [s]he is responsible by throwing [her]

staff under the bus.” In re Thomas, 612 B.R. 46, 67 (Bankr.E.D.Pa.2020).

Needless to say, all of these issues, including the present motion, could have

been prevented by Attorney Rohn simply abiding by the appropriate rules of

civil procedure, as attorneys are expected to do.

      Nevertheless, the court cannot agree that Attorney’s Rohn’s conduct

is an “instance[] of a serious and studied disregard for the orderly process of
                                      -7-
   Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 8 of 9



justice” meriting sanctions pursuant to Section 1927. Ford v. Temple Hosp.,

790 F.2d 342, 347 (3d Cir.1986). Although OfficeMax urges that Attorney

Rohn’s “flagrant disregard of the Federal Rules of Civil Procedure constitutes

the willful bad faith required under §1927,” the record simply does not

support the notion that Plaintiffs’ counsel’s conduct was a result of bad faith

rather than bad judgment or perhaps a great deal of carelessness. There is,

for example, no evidence that Attorney Rohn’s motive was harassment or

intentional delay. See Ford, 790 F.2d at 347 (“In our view, what would be

indicative of bad faith in a case such as this one, would be some indication

of an intentional advancement of a baseless contention that is made for an

ulterior purpose, e.g., harassment or delay.”). In the absence of evidence of

bad faith, the court will deny the motion. 4




      4
          Attorney Rohn devotes much of her brief to arguing that Rule 11
sanctions should not apply; however, OfficeMax has clearly moved for
sanctions pursuant to Section 1927 which, contrary to Attorney Rohn’s belief,
it is entitled to do. See Ford, 790 F.2d at 350 (affirming in part a district court’s
decision granting a motion for attorneys’ fees pursuant to Section 1927).
                                       -8-
    Case: 1:13-cv-00056-MEM-GWC Document #: 26 Filed: 03/29/21 Page 9 of 9



           III.   CONCLUSION

           For the foregoing reasons, OfficeMax’s motion for attorneys’ fees,

(Doc. 23), is DENIED. An appropriate order will issue.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: March 29, 2021
13-56-02




                                       -9-
